Citation Nr: 0902221	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
October 1955, and from October 1955 to April 1958.  The 
veteran passed away on August [redacted], 2004, and the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Louisville, Kentucky.  After the 
appellant began her appeal on the above rating decision, she 
presented testimony before the Board via a videoconference 
hearing in November 2008.  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the VA asking that service 
connection be granted for the cause of her husband's death.  
The record indicates that the veteran served during the 
Korean War.  During that police action, the veteran was twice 
wounded and received two Purple Heart Medals.  As a part of 
the treatment for the wounds, the appellant contends that the 
veteran received blood transfusions.  She maintains that 
these blood transfusions were contaminated and ultimately led 
to the veteran's development of hepatitis/cirrhosis.  The 
widow avers then that the veteran's death was the result of 
the hepatitis that the veteran developed as the result of 
treatment he received for wounds during the Korean War.  She 
thus asks for VA benefits.

To support her assertions, the appellant has submitted a 
written statement from a private doctor.  The doctor has 
opined that it was possible that the veteran contracted 
hepatitis as a result of a blood transfusion, and that such 
an action could have ultimately led to the veteran's death.  
The opinion is not dated but was provided by Doctor Stephen 
Toadvine, of Barbourville, Kentucky.  However, the medical 
doctor did not provide any type of discussion with his 
diagnostic assessment.  A further review of the claims folder 
indicates that a VA medical doctor or expert has not provided 
any comments on the assertions made by the appellant.  
Moreover, the claims folder is negative for any comments, 
either positive or negative, from VA medical specialists on 
the assertions made in the doctor's opinion provided by the 
appellant.  Based upon the evidentiary record in the instant 
case (or the lack thereof), and in light of the applicable 
provisions of the Veterans Claims Assistance Act of 2000, it 
is the Board's opinion that a VA opinion should be obtained 
and included in the claims folder prior to the Board issuing 
a determination on the merits of the appellant's claim.

Additional examination of the claims folder indicates that 
the veteran's terminal care records have not been obtained 
and included in the claims folder for review.  The 
Certificate of Death shows that the veteran died as an 
inpatient at the Ft. Lauderdale Health and Rehabilitation 
Center (a hospice-type facility).  Although the appellant's 
claim has been denied, it may be that these medical records 
in general, and especially the terminal treatment records, 
will provide more details on how the veteran died and 
additional information concerning his cause of his death.  
Such records are therefore needed for this decision.  The 
RO/AMC has a duty to obtain those records and if that is not 
successful, then to inform the appellant that it has 
attempted to obtain those records and that it is her 
responsibility to secure those records and forward them to 
the VA for review.

Finally, during the hearing before the Board, the appellant 
suggested that there was additional information concerning 
her husband's death available and that she was in possession 
of said evidence.  This included a possibly revised 
Certificate of Death which may show a different cause of 
death.  These records are vitally important in making a 
determination on the appellant's claim and as such, an 
attempt should be made by the RO/AMC to obtain those records 
prior to a final determination by the Board on her claim.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the 
appellant and ask her to provide the 
name(s) of all VA and non-VA physicians 
and healthcare providers that treated the 
veteran for his terminal illness.  Of 
specific interest is the address of the 
Ft. Lauderdale Health and Rehabilitation 
Center.  She should be provided 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs Forms (Form 21-4142) for those 
for whom she has not already provided to 
VA.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results, and 
should be given opportunity to submit the 
requested records.

2.  The RO/AMC should contact the 
appellant and request any additional 
documents that she may now have in her 
possession concerning her husband's final 
days including an amended Certificate of 
Death.  [The appellant alluded to these 
documents during her hearing before the 
Board in November 2008.]  Any obtained 
documents should be included in the 
claims folder.  

3.  After Items 1 and 2 above have been 
accomplished, the claims folder, with any 
recently obtained documents, should be 
returned to the RO/AMC and arrangements 
should be made for the claims folder to 
be reviewed by a medical doctor.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran's 
death could be related to any possible 
blood transfusions the veteran may have 
endured while he was in service.  The 
examiner is asked to state whether it is 
at least as likely as not that the 
veteran's death was related to or caused 
by his Korean War injuries.  
Additionally, the examiner is asked to 
provide comments with respect to Dr. 
Stephen Toadvine's undated opinion - that 
is, whether the opinion submitted by the 
appellant is supported by the record and 
science.

If the opinion is not supported by 
science and the record, then the examiner 
must, in detail, explain why this is not 
the case.  The examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.   

It is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2008); see Stegall v. 
West, 11 Vet. App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the evidence and determine whether service connection 
is warranted.  If any determination remains adverse to the 
appellant, she and her representative should be provided a 
supplemental statement of the case that contains any 
additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The appellant and her representative 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




